Motion by the State to affirm judgment and dismiss appeal.
At the January Term, 1931, Chatham Superior Court, the defendant herein, Ben Goldston, was tried upon an indictment charging him with the murder of one John Headen, which resulted in a conviction and sentence of death. The prisoner gave notice of appeal to the Supreme Court, but this has not been prosecuted as required by the rules, albeit he was allowed to appeal informa pauperis, and was given sixty days from 17 January within which to make out and serve statement of case on appeal, and the solicitor was allowed thirty days thereafter to prepare and file exceptions or countercase. *Page 90 
Application for certiorari was filed with the clerk of the Supreme Court 19 February, which was not resisted by the Attorney-General. Nothing was done in behalf of the prisoner, however, until 5 June, when his statement of case on appeal, without being served on the solicitor, as the time had expired for this (S. v. Humphrey, 186 N.C. 533, 120 S.E. 85), was filed in the office of the clerk of the Superior Court of Chatham County, and forwarded by him to the clerk of the Supreme Court as the only return he could make to the writ of certiorari. In the meantime, 19 May, the Attorney-General had lodged a motion to dismiss the appeal.
Notwithstanding the prisoner's statement of case on appeal is subject to a plea of "nul tiel record," we have examined it and find no reversible error appearing therein or on the face of the record proper. S. v. Massey,199 N.C. 601.
Judgment affirmed. Appeal dismissed.